United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-20745
                         Summary Calendar


UNITES STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEONARDO COMPEAN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-137-1
                      --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonardo Compean appeals his conviction for conspiracy to

possess with intent to distribute 100 kilograms or more of

marijuana, money laundering, aiding and abetting, and possession

of a firearm during and in relation to a drug trafficking crime.

Compean’s first two arguments, that the district court erred by

failing to adequately inquire into his eligibility for appointed

counsel and that his waiver of counsel was not knowing and

voluntary, are without merit because Compean was already



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20745
                                -2-

represented by retained counsel at the sentencing hearing but

opted instead to represent himself.

     Compean’s reliance on United States v. Reyes-Celistino, 443
F.3d 451 (5th Cir. 2006), to support his argument that he did not

waive his right to raise a claim under United States v. Booker,

543 U.S. 220 (2005), in the plea agreement is also unavailing.

Compean was sentenced in August 2005, after the Supreme Court’s

opinion in Booker and under the advisory Sentencing Guidelines

system now in effect.   Thus the district court applied the

Sentencing Guidelines in an advisory way, and no error occurred.

     Finally, Compean’s contention that the district court’s

application of the Sentencing Guidelines as advisory violated due

process is foreclosed by this court’s decision in United States

v. Austin, 432 F.3d 598 (5th Cir. 2005).

     AFFIRMED